843 F.2d 1510
127 L.R.R.M. (BNA) 3164, 108 Lab.Cas.  P 10,415
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SYNERGY GAS CORPORATION a/k/a Glover Bottled Gas Corp., Respondent.
No. 863, Docket 87-4131.
United States Court of Appeals,Second Circuit.
Argued Feb. 1, 1988.Decided March 30, 1988.

Arthur R. Kaufman, Melville, N.Y.  (Peter A. Schneider, Kaufman, Frank, Schneider & Rosensweig, P.C., Melville, N.Y., of counsel), for respondent.
William M. Bernstein, N.L.R.B., Washington, D.C.  (Rosemary M. Collyer, Gen. Counsel, John E. Higgins, Jr., Deputy Gen. Counsel, Robert E. Allen, Associate Gen. Counsel, Elliott Moore, Deputy Associate Gen. Counsel, Peter Winkler, Supervisory Atty., Robert N. Herman, Law Clerk, of counsel), for petitioner.
Before WINTER, PRATT and ALTIMARI, Circuit Judges.
PER CURIAM:


1
This petition raises for the second time in less than a month the question of whether a bargaining order issued against an employer by the National Labor Relations Board should not be enforced because several years have elapsed between the certification election and the Board's certification of the union.  We enforce for the reasons stated in NLRB v. Star Color Plate Service, 843 F.2d 1507 (2d Cir.1988), filed this day.  As in Star Color, the Board shall give actual notice to the current employees of their right to petition for a decertification election, and our enforcement order will thereupon become effective.